DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/029,538, filed on 9/23/220 in which claims 1-126 are presented for examination.
Status of Claims
	Claims 1-26 are pending, of which claims 1, 10, 14, 18, 25, and 26 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there are legal phraseology “comprising” in the first line.  Correction is required.  See MPEP § 608.01(b).
IDS
References cited in the IDS filed on 9/23/2020 and 2/8/2021 have been considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on the foreign application GB1912715.7 filed on 9/24/2019 is acknowledged by he examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because an apparatus comprising one or more processors can be interpreted as software per se when the claim limitations in the claim body is not claiming both processor and a storage memory/device. The processors can be interpreted as software per se and thus the apparatus could be interpreted as having software processors. Software is not one of the four categories of patent eligible subject matter.
Dependent claims 19-24 does not introduce any further hardware components to the limitations of independent claim 18 and thus are rejected under the same rationale as in claim 18.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program is software per se, which is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the computer network" in the preamble of claim 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 18-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey et al. (EP3528462A1) hereinafter Humphrey.
As to claim 1, Humphrey teaches a method of data-efficient threat detection in a computer network, the method comprising: 
receiving raw data related to a network node, wherein dissimilar data types are aligned as input events (see para. [0014], [024] “The cyber threat defense system 100 uses various probes to collect the user activity, such as network activity and email activity, and then feed that activity to the data store, …probes may collect network data and metrics via one or more of the following methods…”, [0041] “One or more machine-learning models may also be trained on characteristics and aspects of all manner of types of cyber threats to analyze the threat risk associated with the chain or cluster of alerts or events forming the usual pattern.”, and [0043] “…each model is specifically targeted on the pattern of life of alerts and/or events coming from, for example, i) that cyber security analysis tool, ii) analyzing various aspects of the emails, iii) coming from specific devices and/or users within a system”); 
generating one or more local behaviour models related to the network node on the basis of the received input events (see para. [0043]-[0047], [0056] “…the one or more machine-learning models can use the comparison of i) the normal pattern of life for that system corresponding to the historical normal distribution of alerts and events for that system…”), wherein the local behaviour model characterizes normal behaviour related to the network node (see para. [0044] “The cyber threat defense system can build a sophisticated pattern of life – that understands what represents normality for every person, device, email activity, and network activity in the system being protected by the cyber threat defense system.”); 
generating at least one common model of normal behaviour on the basis of local behaviour models related to multiple network nodes (see para. [0045] “The machine-learning models can train on … ii) a normal distribution information from similar per systems to establish the normal pattern of life of the behavior of alerts or events for that system.”; see para. [0046] “The multiple source comparison allows the models to avoid learning existing bad behavior as a normal behavior…”); 
filtering one or more of the input events by using a measure for estimating the likelihood that the input event is produced by the generated common model of normal behaviour and/or by the generated one or more local behaviour models (see para. [0039] “This is 'a behavioral pattern analysis' of what are the unusual behaviors of the network entity, such as a network, a system, a device, a user, or an email, under analysis by the cyber threat module and the machine-learning models. The cyber defense system uses unusual behavior deviating from the normal behavior and then builds a chain of unusual behavior and the causal links between the chain of unusual behavior to detect cyber threats. An example behavioral pattern analysis of what are the unusual behaviors may be as follows. The unusual pattern may be determined by filtering out what activities, events, or alerts that fall within the window of what is the normal pattern of life for that network entity under analysis. Then the pattern of the behavior of the activities, events, or alerts that are left, after the filtering, can be analyzed to determine whether that pattern is indicative of a behavior of a malicious actor, such as a human, a program, an email, or other threat. The defense system can go back and pull in some of the filtered out normal activities to help support or refute a possible hypothesis of whether that pattern is indicative of a behavior of a malicious actor. An example behavioral pattern included in the chain is shown in the graph over a time frame of, an example, 7 days. The defense system detects a chain of anomalous behavior of unusual data transfers three times, unusual characteristics in network actions in the monitored system three times which seem to have some causal link to the unusual data transfers. Likewise, twice unusual credentials tried unusual behavior of trying to access to sensitive areas or malicious IP addresses and the user associated with the unusual credentials trying unusual behavior has a causal link to at least one of those three emails with unusual characteristics. When the behavioral pattern analysis of any individual behavior or of the chain as a group is believed to be indicative of a malicious threat, then a score of how confident the defense system is in this assessment of identifying whether the unusual pattern was caused by a malicious actor is created. Next, also assigned is a threat level parameter (e.g. score or probability) indicative of what level of threat does this malicious actor pose to the system. Lastly, the cyber threat defense system is configurable in its user interface of the defense system on what type of automatic response actions, if any, the defense system may take when for different types of cyber threats that are equal to or above a configurable level of threat posed by this malicious actor.”), wherein only input events having a likelihood below a predetermined threshold of being produced by any one of the models are passed through the filtering (see para. [0039] “The unusual pattern may be determined by filtering out what activities, events, or alerts that fall within the window of what is the normal pattern of life for that network entity under analysis.”); and processing input events passed through the filtering for generating a security related decision (see para. [0039]  “…the cyber threat defense system is configurable in its user interface of the defense system on what type of automatic response actions, if any, the defense system may take when for different types of cyber threats that are equal or above a configurable level of threat posed by the malicious actor.”).
As to claims 18, 25, and 26, claims 18, 25, and 26 include similar limitations as claim 1 and thus claim 18, 25, and 26 are rejected under the same rationale as in claim 1.
As to claims 2 and 19, in view of claims 1 and 18, respectively, Humphrey teaches wherein the one or more local behaviour models related to the network node are generated by the network node and the at least one common model of normal behaviour is generated by a security server backend of the computer network and/or by the network node (see Fig. 1 for cyber threat defense system 100 and para. [0034] “The cyber threat defense system 100 may be hosted on a device, on one or more servers, or in its own cyber threat application platform.”; see also para. [0041], [0044]-[0046], [0051], [0056] “The computer 1 builds and maintains a dynamic, ever-changing model of the normal behavior’ of each user and machine within the system 10.”; It is noted that cyber threat defense system generates what constitutes normal behavior for a specific entity and for a specific group of entities to be used in a machine learning model.)
As to claim 3, in view of claim 1, Humphrey teaches further comprising utilizing local behaviour models related to multiple network nodes to understand the behaviour of individual network nodes (see para [0077] for clustering-based modeling of normal behaviors).
As to claim 20, claim 20 includes similar limitations as claim 3 and thus claim 20 is rejected under the same rationale as in claim 3. 
As to claim 4, in view of claim 1, Humphrey teaches further comprising sharing the generated one or more local behaviour models related to the network node with one or more other network nodes of the computer network and/or with a security server backend of the computer network (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]).
As to claim 21, claim 21 includes similar limitations as claim 4 and thus claim 21 is rejected under the same rationale as in claim 4.
As to claims 5 and 22, in view of claims 1 and 18, respectively, Humphrey teaches wherein the filtering of the one or more of the input events is further based on one or more of: a self-learning rule set, a decision tree, a deep learning neural network or another machine learning model (see para. [0099] “The detectors are provided in a hierarchy that is a loosely arranged pyramid of models. Each detector model effectively acts as a filter and passes its output to another model higher up the pyramid. At the top of the pyramid is the Bayesian probabilistic that is the ultimate threat decision making model. Lower order detectors each monitor different global attributes or 'features' of the underlying network and or computers. These attributes may be value over time for all internal computational features such as packet velocity and morphology, endpoint file system values, and TCP/IP protocol timing and events. Each detector is specialized to record and make decisions on different environmental factors based on the detectors own internal mathematical model such as an HMM.”)
As to claims 6 and 23, in view of claims 1 and 18, respectively, Humphrey teaches wherein the raw data is received, by a security server backend, from a plurality of network nodes of a computer network or by a network node of a computer network (see para. [0077] and [0078] for finding similar devices in the network using clustering for modeling normative behaviors of individual devices and to distribute the models.; see para. [0034] “The cyber threat defense system 100 may be hosted on a device, on one or more servers, or in its own cyber threat application platform.”)
As to claims 7 and 24, in view of claims 1 and 18, respectively, Humphrey teaches wherein the filtering of the input events is executed by a security server backend and/or by a network node of a computer network (see para. [0099] and [0034]; It is noted that the models being used by the cyber threat defense system is hosted on a device, on one or more servers, or in its own cyber threat application platform.)
As to claim 8, in view of claim 1, Humphrey teaches wherein said processing input events comprises using at least one of the following processes for generating the security related decision: predetermined rules, heuristics, machine learning models, fuzzy logic based models, statistical inference based model (see para. [0088] “The threat detection system shall now be described in further detail with reference to a flow of the process carried out by the threat detection system for automatic detection of cyber threats through probabilistic change in normal behavior through the application of an unsupervised Bayesian mathematical model to detect behavioral change in computers and computer networks.”)
As to claim 9, in view of claim 1, Humphrey teaches further comprising: taking further action to secure the computer network and/or any related network node, wherein the further action comprises any one or more of: preventing one or more of the network nodes from being switched off; switching on a firewall at one or more of the network nodes; slowing down or blocking network connectivity of one or more of the network nodes; removing or placing into quarantine suspicious files; collecting logs from network nodes; executing sets of command on network nodes; warning a user of one or more of the network nodes that signs of a security breach have been detected; and/or sending a software update to one or more of the network nodes (see para. [0118] “The digital antibody can be shared or communicated and conveyed to the community at large or just to a selected segment of community…”)
As to claim 10, Humphrey teaches a method of data-efficient threat detection in a computer network, the method comprising at a network node of the computer network (see Fig. 1 for cyber threat defense system 100 and para. [0034] “The cyber threat defense system 100 may be hosted on a device, on one or more servers, or in its own cyber threat application platform.”): 
receiving raw data related to the network node, wherein dissimilar data types are aligned as input events (see para. [0014], [024] “The cyber threat defense system 100 uses various probes to collect the user activity, such as network activity and email activity, and then feed that activity to the data store, …probes may collect network data and metrics via one or more of the following methods…”, [0041] “One or more machine-learning models may also be trained on characteristics and aspects of all manner of types of cyber threats to analyze the threat risk associated with the chain or cluster of alerts or events forming the usual pattern.”, and [0043] “…each model is specifically targeted on the pattern of life of alerts and/or events coming from, for example, i) that cyber security analysis tool, ii) analyzing various aspects of the emails, iii) coming from specific devices and/or users within a system”); 
generating one or more local behaviour models related to the network node on the basis of the received input events, wherein the local behaviour model characterizes normal behaviour related to the network node (see para. [0043]-[0047], [0056] “…the one or more machine-learning models can use the comparison of i) the normal pattern of life for that system corresponding to the historical normal distribution of alerts and events for that system…”); 
sharing data related to the generated one or more local behaviour models with one or more other network nodes for enabling generation of at least one common model of normal behaviour on the basis of local behaviour models received from multiple network nodes (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]; see para. [0045] “The machine-learning models can train on … ii) a normal distribution information from similar per systems to establish the normal pattern of life of the behavior of alerts or events for that system.” ) and for enabling filtering one or more of the input events by using a measure for estimating the likelihood that the input event is produced by the generated common model of normal behaviour or by the generated one or more local behaviour models  (see para. [0039] “This is 'a behavioral pattern analysis' of what are the unusual behaviors of the network entity, such as a network, a system, a device, a user, or an email, under analysis by the cyber threat module and the machine-learning models. The cyber defense system uses unusual behavior deviating from the normal behavior and then builds a chain of unusual behavior and the causal links between the chain of unusual behavior to detect cyber threats. An example behavioral pattern analysis of what are the unusual behaviors may be as follows. The unusual pattern may be determined by filtering out what activities, events, or alerts that fall within the window of what is the normal pattern of life for that network entity under analysis. Then the pattern of the behavior of the activities, events, or alerts that are left, after the filtering, can be analyzed to determine whether that pattern is indicative of a behavior of a malicious actor, such as a human, a program, an email, or other threat. The defense system can go back and pull in some of the filtered out normal activities to help support or refute a possible hypothesis of whether that pattern is indicative of a behavior of a malicious actor. An example behavioral pattern included in the chain is shown in the graph over a time frame of, an example, 7 days. The defense system detects a chain of anomalous behavior of unusual data transfers three times, unusual characteristics in network actions in the monitored system three times which seem to have some causal link to the unusual data transfers. Likewise, twice unusual credentials tried unusual behavior of trying to access to sensitive areas or malicious IP addresses and the user associated with the unusual credentials trying unusual behavior has a causal link to at least one of those three emails with unusual characteristics. When the behavioral pattern analysis of any individual behavior or of the chain as a group is believed to be indicative of a malicious threat, then a score of how confident the defense system is in this assessment of identifying whether the unusual pattern was caused by a malicious actor is created. Next, also assigned is a threat level parameter (e.g. score or probability) indicative of what level of threat does this malicious actor pose to the system. Lastly, the cyber threat defense system is configurable in its user interface of the defense system on what type of automatic response actions, if any, the defense system may take when for different types of cyber threats that are equal to or above a configurable level of threat posed by this malicious actor.”), wherein only input events having a likelihood below a predetermined threshold of being produced by any one of the models are passed through the filtering and for enabling processing input event passed through the filtering for generating a security related decision (see para. [0039]).
As to claim 11, in view of claim 10, Humphrey teaches wherein the data related to the generated one or more local behaviour models is shared with a security server backend and/or another network node of the computer network (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]).
As to claim 12, in view of claim 11, Humphrey teaches further comprising receiving the generated at least one common model of normal behaviour from the security server backend or another network node of the computer network (see Fig. 1 for cyber threat defense system 100 and para. [0034] “The cyber threat defense system 100 may be hosted on a device, on one or more servers, or in its own cyber threat application platform.”; see also para. [0041], [0044]-[0046], [0051], [0056] “The computer 1 builds and maintains a dynamic, ever-changing model of the normal behavior’ of each user and machine within the system 10.”; It is noted that cyber threat defense system generates what constitutes normal behavior for a specific entity and for a specific group of entities to be used in a machine learning model.)
As to claim 13, in view of claim 10, Humphrey teaches further comprising receiving data related to one or more local behaviour models related to one or more other network nodes of the computer network and generating the at least one common model of normal behaviour on the basis of the received local behaviour models (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]; see para. [0045] “The machine-learning models can train on … ii) a normal distribution information from similar per systems to establish the normal pattern of life of the behavior of alerts or events for that system.”).
As to claim 14, Humnphrey teaches a method of data-efficient threat detection, the method comprising at a security server backend of the computer network: 
receiving one or more local behaviour models related to multiple network nodes, wherein each behaviour model characterizes normal behaviour related to the respective network node (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]); 
generating at least one common model of normal behaviour on the basis of the generated local behaviour models related to the multiple network nodes for enabling filtering one or more of input events by using a measure for estimating the likelihood that the input event is produced by the generated common model of normal behaviour or by the received one or more local behaviour models (see also para. [0132]; see para. [0045] “The machine-learning models can train on … ii) a normal distribution information from similar per systems to establish the normal pattern of life of the behavior of alerts or events for that system.”; see para. [0139] ), wherein only input events having a likelihood below a predetermined threshold of being produced by the common model of normal behaviour are passed through the filtering (see para. [0039] “This is 'a behavioral pattern analysis' of what are the unusual behaviors of the network entity, such as a network, a system, a device, a user, or an email, under analysis by the cyber threat module and the machine-learning models. The cyber defense system uses unusual behavior deviating from the normal behavior and then builds a chain of unusual behavior and the causal links between the chain of unusual behavior to detect cyber threats. An example behavioral pattern analysis of what are the unusual behaviors may be as follows. The unusual pattern may be determined by filtering out what activities, events, or alerts that fall within the window of what is the normal pattern of life for that network entity under analysis. Then the pattern of the behavior of the activities, events, or alerts that are left, after the filtering, can be analyzed to determine whether that pattern is indicative of a behavior of a malicious actor, such as a human, a program, an email, or other threat. The defense system can go back and pull in some of the filtered out normal activities to help support or refute a possible hypothesis of whether that pattern is indicative of a behavior of a malicious actor. An example behavioral pattern included in the chain is shown in the graph over a time frame of, an example, 7 days. The defense system detects a chain of anomalous behavior of unusual data transfers three times, unusual characteristics in network actions in the monitored system three times which seem to have some causal link to the unusual data transfers. Likewise, twice unusual credentials tried unusual behavior of trying to access to sensitive areas or malicious IP addresses and the user associated with the unusual credentials trying unusual behavior has a causal link to at least one of those three emails with unusual characteristics. When the behavioral pattern analysis of any individual behavior or of the chain as a group is believed to be indicative of a malicious threat, then a score of how confident the defense system is in this assessment of identifying whether the unusual pattern was caused by a malicious actor is created. Next, also assigned is a threat level parameter (e.g. score or probability) indicative of what level of threat does this malicious actor pose to the system. Lastly, the cyber threat defense system is configurable in its user interface of the defense system on what type of automatic response actions, if any, the defense system may take when for different types of cyber threats that are equal to or above a configurable level of threat posed by this malicious actor.”); and 
processing input events passed through the filtering for generating a security related decision (see para. [0039]  “…the cyber threat defense system is configurable in its user interface of the defense system on what type of automatic response actions, if any, the defense system may take when for different types of cyber threats that are equal or above a configurable level of threat posed by the malicious actor.”).
.
As to claim 15, in view of claim 14, Humphrey teaches further comprising sharing the generated at least one common model of normal behaviour with one or more network nodes of the computer network for enabling the filtering of the input events at the network nodes (see para. [0115] “The cyber threat defense system can automatically disseminate this inoculation package to any other subscriber organization as an inoculation notice…the cyber threat defense system can store the inoculation package as an inoculation record in a network-accessible inoculation database for future retrieval.”; see also para. [0132]).
As to claim 16, in view of claim 15, Humphrey teaches further comprising receiving input events related to one or more network nodes passed through the filtering from one or more network nodes (see para. [0039] and [0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey, in view of Pratt et al. (US 10,673,880 B1) hereinafter Pratt. 

As to claim 17, Humphrey does not explicitly teach but Pratt teaches “deriving, in real time, contextual information as data is received, wherein the contextual information is derived from examining geographical location information from which the data is being received irrespective of whether the geographical location information is in content of the data itself” (see Fig. 25, local Rarity Model 1-U and Global Rarity Model.; see col. 54 lines 28-52 “(282) As shown in FIG. 25, events 2280 are processed through a number of anomaly detection models 1 through U that employ local rarity analysis at entities 2 through V. The events 2280 can also be processed according to a user specified anomaly detection rules that are associated with a particular entity (e.g. local rule associated with entity 1. For example a network administrator may specify a rule to output an anomaly if a particular user has more than 3 failed login attempts. The detected anomalies 1 through M are then analyzed according to a global rarity analysis model to identify a threat indicator. In some embodiments, the use case described in FIG. 25 involves a process that begins with performing a global rarity analysis across the anomaly data 2282 (or a subset of the anomaly data 2282) over a time period, with the anomaly data 2282 including anomalies each detected using local rarity analysis. The process continues with identifying a threat indicator if a pattern in the detected anomalies satisfies a global rarity criterion. In some embodiments a global rarity model is a model that applies the same processing logic as a local rarity model, except that it is applied to the set of anomalies across the network being monitored instead of the events pertaining to a single entity.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Humphrey and Pratt before him or her, to modify the scheme of Humphrey by including Pratt. The suggestion/motivation for doing so would have been to identify a anomality more efficiently by combining outputs from different combinations of local machine learning based anomaly detection models into a global machine learning based anomaly detection model, as briefly discussed in Pratt, Fig. 28-29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497